Ludeling, C. J.
On the twenty-fifth of August, 1868, the defendants obtained a judgment against the plaintiffs in the State of Mississippi, from which no suspensive appeal was taken. Thereupon suit was instituted in the Fifth District Court of the parish of Orleans on the seventeenth of December of the same year, in which, on the production of an exemplified copy of the proceedings had in Mississippi, that judgment was made executory in this State. The decree of the Fifth District Court was that “ the final judgment, rendered in the-Circuit Court in and for Eankin county, in the State of Mississippi, in. favor of each of the plaintiffs herein, with interest and costs, and* against the defendants, in solido, be ratified, confirmed and madeexecutory by this court, the same as in the said Circuit Court.” On appeal, this court affirmed the judgment.
While these proceedings were being had in this State, Howard,. Preston & Barnett were litigating in the courts of Mississippi in regard to said judgment. They took an appeal from the Mississippi, judgment without swpersedeas to the Court of Errors and Appeals of that State. At the November term of that tribunal for the year 1871,. a decree was rendered in favor of appellants, reversing- the judgment of the Circuit Court of Eankin county, on which proceedings had been instituted in this State, as aforesaid.
After the judgment of this court had been rendered an execution-was issued and placed in the hands of the sheriff, who went to the-office of Howard, Preston & Barnett to make a seizure. About two-hours afterwards, Howard, Preston & Barnett sued out an injunction, which was served on the sheriff at about half-past twelve o’clock.. The deputy sheriff who had the execution, remained in the office of Howard, Preston & Barnett until a little before three, when he stated to them that unless the execution was satisfied, he would seize the contents of their safe. To avoid this, they paid the amount of the execution — they say under protest, while Simmons et al. say they paid voluntarily.
*669We think the statement of facts above made shows the payment was ■not voluntarily made. The irregularities in the proceedings in the ■district court, complained of, are more technical than real. On the whole, we think substantial justice has been done. The defendants in ■this suit attempted to execute a judgment, which had not become res judicata, and the judgment was reversed on appeal before the money had been paid to them. We think that justice and law would require the money to be returned by the sheriff to the plaintiffs in this suit.
It is therefore ordered that the judgment appealed from be affirmed, ■with costs.